Case 1:18-cr-00328-KPF Document 385-11 Filed 07/06/20 Page 1 of 4




                EXHIBIT 11
                 Case 1:18-cr-00328-KPF Document 385-11 Filed 07/06/20 Page 2 of 4


Friedman, David P

From:                              Nicholas, Max (USANYS) <Max.Nicholas@usdoj.gov>
Sent:                              Sunday, June 28, 2020 9:21 AM
To:                                Justin Weddle; Naftalis, Joshua (USANYS); Griswold, Andrea (USANYS); Tarlowe, Richard
Cc:                                Finzi, Roberto; Friedman, David P; Julia Catania; Del Monaco, John P.
Subject:                           RE: 18 Cr. 328


Justin and Rich, thanks for reaching out.

With respect to the redline, the copy that was pulled from the distributing email and that we produced to you is the
only one we are aware of. (The versions of Microsoft Outlook and Microsoft Word that we have allow for opening and
editing a Word document and then sharing it via Outlook, without also saving it separately to a network).

With respect to FOIA, our understanding is that all of the materials that AUSA Naftalis gathered in connection with the
FOIA request and sent to the FOIA component of the U.S. Attorney’s Office for its response to that request have now
been produced, including any materials that the FOIA component or EOUSA withheld or redacted. If nevertheless you
did still want a log of what was withheld from the initial FOIA response, we believe that request would have to be made
to the FOIA component, because (from what we understand) that component or EOUSA made the determination of
which materials to withhold and which to redact.

Thanks all,

Max

From: Justin Weddle <jweddle@weddlelaw.com>
Sent: Friday, June 26, 2020 5:28 PM
To: Naftalis, Joshua (USANYS) <JNaftalis@usa.doj.gov>; Griswold, Andrea (USANYS) <AGriswold@usa.doj.gov>;
rtarlowe@paulweiss.com
Cc: Finzi, Roberto <rfinzi@paulweiss.com>; Friedman, David P <dfriedman@paulweiss.com>; Nicholas, Max (USANYS)
<MNicholas@usa.doj.gov>; Julia Catania <jcatania@weddlelaw.com>; Del Monaco, John P.
<john_delmonaco@kirkland.com>
Subject: Re: 18 Cr. 328

Dear Josh, Max, and Andrea,

I am following up on the below. Could you send us all instances of the native file with metadata? That is, assuming that
what you sent us in native format was pulled from the distributing email, can you send us instances that reside or
resided on a computer or USAO system or archive system (separate from a distributing email)?

And, as Richard just inquired, we also would appreciate a log of documents withheld from the FOIA response and
redactions

 Justin S. Weddle
 +1-212-997-5518 (o)
 +1-347-421-2062 (m)



weddlelaw.com



                                                            1
                Case 1:18-cr-00328-KPF Document 385-11 Filed 07/06/20 Page 3 of 4

From: Justin Weddle <jweddle@weddlelaw.com>
Date: Monday, June 22, 2020 at 9:33 PM
To: Joshua Naftalis <Joshua.Naftalis@usdoj.gov>, Andrea Griswold <Andrea.Griswold@usdoj.gov>,
"rtarlowe@paulweiss.com" <rtarlowe@paulweiss.com>
Cc: "Finzi, Roberto" <rfinzi@paulweiss.com>, "Friedman, David P" <dfriedman@paulweiss.com>, "Nicholas,
Max (USANYS)" <Max.Nicholas@usdoj.gov>, Julia Catania <jcatania@weddlelaw.com>, "Del Monaco, John P."
<john_delmonaco@kirkland.com>
Subject: Re: 18 Cr. 328

Thanks Josh. Could you also send us the native file for the instance (or instances) of this document on the
USAO system or a computer (as distinguished from the instance pulled from the email itself), and a log of the
other documents withheld or redacted from the response to the FOIA request?


Justin S. Weddle
+1-212-997-5518 (o)
+1-347-421-2062 (m)



weddlelaw.com


From: Joshua Naftalis <Joshua.Naftalis@usdoj.gov>
Date: Friday, June 19, 2020 at 8:06 PM
To: Justin Weddle <jweddle@weddlelaw.com>, Andrea Griswold <Andrea.Griswold@usdoj.gov>,
"rtarlowe@paulweiss.com" <rtarlowe@paulweiss.com>
Cc: "Finzi, Roberto" <rfinzi@paulweiss.com>, "Friedman, David P" <dfriedman@paulweiss.com>, "Nicholas,
Max (USANYS)" <Max.Nicholas@usdoj.gov>, Julia Catania <jcatania@weddlelaw.com>, "Del Monaco, John P."
<john_delmonaco@kirkland.com>
Subject: RE: 18 Cr. 328

Here you go.

From: Justin Weddle <jweddle@weddlelaw.com>
Sent: Friday, June 19, 2020 7:39 PM
To: Griswold, Andrea (USANYS) <AGriswold@usa.doj.gov>; rtarlowe@paulweiss.com
Cc: Finzi, Roberto <rfinzi@paulweiss.com>; Friedman, David P <dfriedman@paulweiss.com>; Nicholas, Max (USANYS)
<MNicholas@usa.doj.gov>; Naftalis, Joshua (USANYS) <JNaftalis@usa.doj.gov>; Julia Catania
<jcatania@weddlelaw.com>; Del Monaco, John P. <john_delmonaco@kirkland.com>
Subject: Re: 18 Cr. 328

Please produce the document in native format. Thank you.

Justin S. Weddle
+1-212-997-5518 (o)
+1-347-421-2062 (m)



weddlelaw.com




                                                           2
                Case 1:18-cr-00328-KPF Document 385-11 Filed 07/06/20 Page 4 of 4

From: Andrea Griswold <Andrea.Griswold@usdoj.gov>
Date: Friday, June 19, 2020 at 7:37 PM
To: Justin Weddle <jweddle@weddlelaw.com>, "rtarlowe@paulweiss.com" <rtarlowe@paulweiss.com>
Cc: "Finzi, Roberto" <rfinzi@paulweiss.com>, "Friedman, David P" <dfriedman@paulweiss.com>, "Nicholas,
Max (USANYS)" <Max.Nicholas@usdoj.gov>, Joshua Naftalis <Joshua.Naftalis@usdoj.gov>, Julia Catania
<jcatania@weddlelaw.com>, "Del Monaco, John P." <john_delmonaco@kirkland.com>
Subject: 18 Cr. 328

Counsel,

Attached please find the document attachment you requested. Thank you.

Best Regards,
Andrea




                                                        3
